              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

SHANA JOLENE SCHOONMAKER,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )      Case No. CIV-16-1145-R
                                                   )
ANDREW M. SAUL, Commissioner of the                )
Social Security Administration,                    )
                                                   )
                      Defendant.                   )

                                          ORDER

       Before the Court is the Motion for Attorney Fees under 42 U.S.C. § 406(b), filed on

June 18, 2019, by Plaintiff’s attorney, Gayle L. Troutman. (Doc. 44). Plaintiff’s counsel

seeks an award of $15,865.00 for legal work performed before this Court. Defendant did

not file a response. Having considered counsel’s request, the Court finds as follows.

       42 U.S.C. § 406(b) governs attorneys’ fees for proceedings before this Court and

states in relevant part:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. § 406(b)(1)(A). On October 5, 2017, the Court entered Judgment in favor of

Plaintiff and remanded this matter to the Commissioner for additional proceedings. See

Docs. 32–33. On remand, Plaintiff was found to have been disabled and, therefore, was

entitled to an award of past due benefits totaling $63,460.00, thus precipitating the instant
motion. To facilitate any potential fee award, the Commissioner withheld twenty-five

percent of the past-due amount for attorneys’ fees. As noted, Plaintiff’s counsel now seeks

fees of $15,865.00, which constitutes twenty-five percent of Plaintiff’s past-due benefits.

The request is consistent with the attorney fee agreement executed by Plaintiff and counsel.

See Doc. 44-1.

       A motion for fees under § 406(b) must be filed within a reasonable time. The

Commissioner notified Plaintiff’s counsel via letter dated June 10, 2019, of the favorable

determination and award of benefits to Plaintiff. See Doc. 44-2. Counsel filed the instant

application on June 18, 2019. The Court finds the motion was filed within a reasonable

time of the issuance of the award. Accordingly, the Court must consider whether the fee

request is reasonable.

       Where, as here, a fee agreement is in place, the Court must examine the

reasonableness of its terms and reduce an award as appropriate “based on the character of

the representation and the results the representative achieved.” Gisbrecht v. Barnhart, 535

U.S. 789, 808 (2002). As noted, Plaintiff and counsel agreed to a twenty-five percent

contingency fee. In support of the motion and her burden to establish that the fee request

is reasonable, counsel attached a time report demonstrating that thirty-seven hours of

attorney time and six hours of paralegal time were devoted to work before this Court. See

Doc. 44-4. After considering the extent of work performed, the result obtained, and the fee

award sought, the Court finds the amount to be a reasonable fee for the work performed.

The benefit award to Plaintiff justifies the amount of time spent by the firm handling the
case and the evidence before the Court offers nothing to suggest the character of the

representation or the results achieved were in any way deficient. There is no suggestion

that counsel was not diligent in her representation or the cause of any delay. Thus, the Court

finds the fee requested reasonable. However, because Plaintiff’s counsel previously sought

and received a $7,986.40 fee award pursuant to the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412, see Doc. 40, she must refund that amount to Plaintiff.

       Accordingly, the instant motion (Doc. 44) is GRANTED. The Court hereby awards

Plaintiff’s counsel a fee of $15,865.00. While Gayle Troutman filed this motion as attorney

for Plaintiff, the fee check should be made payable to Steve A. Troutman, of Troutman &

Troutman, P.C., the signatory to the fee contract on behalf of the firm, per Ms. Troutman’s

request in the motion. See Doc. 44, at 14.

       IT IS SO ORDERED this 17th day of July, 2019.
